Citation Nr: 1241088	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-27 440 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to additional compensation for the Veteran's spouse prior to December 1, 2008.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 23, 2009 decision of the Chicago, Illinois, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  The Veteran submitted a VA Form 21-526 Veteran's Application for Compensation And/Or Pension on February 7, 2007; this application did not include the social security number of the Veteran's dependent wife. 

2.  The Veteran was notified of the award of service connection with an effective date of February 7, 2007 in a letter dated July 2, 2007.  This letter further notified the Veteran that he was being paid as a single Veteran with no dependents, that no payments could be made for his spouse until her social security number was received, that he should either mail the social security number to the RO office or call the RO with the information; that it was possible he would be paid from the date of his claim if the social security number was received within one year of the date of the July 2, 2007 letter, and that he could only be paid from the date that the evidence was received.  

3.  There is no evidence that the Veteran provided VA with the social security number of his wife until a VA Form 21-686c Declaration of Status of Dependents was received on November 25, 2008.  


CONCLUSION OF LAW

The criteria for entitlement to additional compensation for the Veteran's spouse prior to December 1, 2008 have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.31, 3.151(a), 3.216, 3.400, 3.401(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Board notes that the Veteran was provided with notice regarding the assignment of effective dates in a February 2007 letter that was provided to him after his initial claim for service connection.  He was provided with additional notice pertaining to the effective dates of additional compensation for a dependent spouse in the July 2, 2007 letter that notified him that his claim for service connection had been granted.  This information was provided to the Veteran prior to the December 1, 2008 establishment of the effective date for the award of additional compensation for a dependent spouse.  

However, the Board observes that the Court has held that even the failure to comply with the notice requirement of the VCAA is not prejudicial to the Veteran if, as here, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In addition, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced even by failure to provide him a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In light of the foregoing, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board will proceed with consideration of this case. 

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to December 1, 2008 for additional compensation for a dependent spouse.  

The facts in this case are not in dispute.  

The Veteran submitted a VA Form 21-526 Veteran's Application for Compensation And/Or Pension that was received on February 7, 2007, in which he applied for service connection for several disabilities.  In the section of the form that asked about his marriage, the Veteran noted that he was married and living with his wife in the appropriate boxes that were provided.  However, he left the box that asked for his wife's social security number blank.  

The Veteran was awarded service connection for disabilities that had a combined evaluation of 40 percent disabling in a July 2007 rating decision.  The effective date of the award was the February 7, 2007 date of receipt of the Veteran's claim.  

The Veteran was notified of the July 2007 rating decision and the effective date in a letter dated July 2, 2007.  The first page of this letter noted that he was being paid as a single Veteran with no dependents, and that no payments could be made for his spouse until her social security number was received.  He was notified that he should either mail the social security number for his wife to the VA RO or call the office with the information.  The Veteran was further informed that it was possible that he would be paid from the date of his claim if the social security number was received within one year of the date of the July 2, 2007 letter.  Otherwise, the letter continued, he could only be paid from the date that the evidence was received.  

The Veteran was granted additional service connected compensation in a November 2007 rating decision.  He was notified of this increase in a December 4, 2007 letter.  This letter noted that the Veteran was being paid as a single veteran with no dependents. 

A VA Form 21-686c Declaration of Status of Dependents was received on November 25, 2008.  This form provided the social security number for the Veteran's wife.  

The Veteran was notified in a March 2009 letter that he would begin to receive additional payment for a dependent spouse on December 1, 2008.  

The Veteran submitted a notice of disagreement with the effective date for the additional payment for his spouse in May 2009.  Basically he argued that he was entitled to an earlier effective date because he had been married since 1972.  

The Veteran was provided with a statement of the case in May 2010 that explained that as the Veteran did not provide VA with the social security number of his wife until more than one year after the July 2, 2007 award letter, then the additional compensation for a dependent spouse could only be awarded from the first day of the month following the month in which the social security number was received.  

In the Veteran's May 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran acknowledged that the original July 2, 2007 notification letter told him that he would not receive compensation for his wife as VA did not have her social security number.  The Veteran stated that he and his wife had come to a "local office" in Rock Falls, and that the RO was called with the social security number.  The Veteran asked why was it that the number was not inputed into the computer at that time.  He did not provide a date or a general time frame for this visit, or indicate if it was before or after the receipt of the July 2, 2007 letter.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for the award of additional compensation or pension for a dependent will be the latest of the following: (1) The date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  

Furthermore, any person who applies for or receives any compensation or pension as defined in §§ 3.3, 3.4, or 3.5 of this part or a monetary allowance under 38 U.S.C. chapter 18, shall, as a condition for receipt or continued receipt of benefits, furnish the Department of Veterans Affairs upon request with his or her social security number and the social security number of any dependent or beneficiary on whose behalf, or based upon whom, benefits are sought or received.  38 C.F.R. § 3.216.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

After careful consideration of the evidence as well as the Veteran's contentions, the Board must find that entitlement to an effective date prior to December 1, 2008 for payment of additional compensation for the Veteran's wife is not warranted.  

The record shows that the Veteran informed VA of his marriage as early as 1972, and again on several occasions during the 1970s, apparently due to receipt of education benefits.  He even received additional education benefits due to a dependent spouse.  Unfortunately, the social security number of the Veteran's wife was never included in any of this information.  

The VA Form 21-526 Veteran's Application for Compensation And/Or Pension that was received on February 7, 2007 that initiated the Veteran's claim for service connection specifically asked for the social security number of his wife.  The Veteran failed to supply this information.  As noted, a claim for benefits must be in the form prescribed by the Secretary.  38 C.F.R. § 3.151(a).  

The Veteran was specifically notified in his July 2, 2007 notification letter that he would not receive additional compensation for his wife until he provided her social security number.  It also notified him that if he did so within a year of receipt of the letter, he could be paid from the date of his claim.  If not, he would be paid from the date that the social security number was received.  By regulation, the Veteran must supply the social security number of his wife if he wishes to receive additional compensation on her behalf.  38 C.F.R. § 3.216.  

The record does not contain any communication from the Veteran containing his wife's social security number until the receipt of the VA Form 21-686c Declaration of Status of Dependents on November 25, 2008.  As this in effect completed the Veteran's claim, and as this is the latest date of the four possible effective dates provided by regulation, then November 25, 2008 is the effective date.  38 C.F.R. § 3.401(b).  However, as the earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date, then the December 1, 2008 date that is currently assigned is the proper effective date.  38 C.F.R. § 3.31. 

In reaching this decision, the Board has considered the Veteran's contention that he provided his social security number to the "local office" in Rock Falls, and that it was called in to the RO.  However, this contention is not persuasive.  First, the Veteran did not mention having provided the social security number prior to November 2008 in his May 2009 notice of disagreement.  Instead, his reason for believing that he was entitled to the additional benefits was simply because he had been married since 1972.  Second, an internet search reveals that the VA does not have an office in Rock Falls, Illinois.  There does appear to be an office of the Illinois state Department of Veterans Affairs in Rock Falls.  However, the state department is a different agency than VA, and providing the social security number to a state agency does not equate to providing it to the VA.  There is no indication that if the Veteran supplied the social security number at that office that it was ever forwarded to VA within one year of receipt of the July 2, 2007 notification letter, as was required.  The preponderance of the evidence is against the Veteran's claim, and entitlement to an earlier effective date is not demonstrated. 


ORDER

Entitlement to additional compensation for the Veteran's spouse prior to December 1, 2008 is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


